  Case 1:17-cv-00823-MN Document 374 Filed 03/16/20 Page 1 of 5 PageID #: 5347




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

                                    )
BIOGEN INTERNATIONAL GMBH           )
and BIOGEN MA INC.,                 )
                                    )       C.A. No. 17-823-MN
               Plaintiffs,          )       (Consolidated)
                                    )
    v.                              )
                                    )
AMNEAL PHARMACEUTICALS LLC, et. al, )
                                    )
               Defendants.          )
                                    )


         BIOGEN’S SUR-REPLY BRIEF ON VALIDITY OF THE ’514 PATENT


  Of Counsel:                            ASHBY & GEDDES
                                         Steven J. Balick (#2114)
  James B. Monroe                        Andrew C. Mayo (#5207)
  Eric J. Fues                           500 Delaware Avenue, 8th Floor
  Laura P. Masurovsky                    P.O. Box 1150
  Paul W. Browning                       Wilmington, Delaware 19899
  Li Feng                                (302) 654-1888
  Andrew E. Renison                      sbalick@ashbygeddes.com
  John E. Nappi                          amayo@ashbygeddes.com
  Jeanette M. Roorda
  Aaron G. Clay                          Attorneys for Plaintiffs
  FINNEGAN, HENDERSON, FARABOW,
    GARRETT & DUNNER, LLP
  901 New York Ave., N.W.
  Washington, D.C. 20001
  (202) 408-4000

  Megan L. Meyers
  FINNEGAN, HENDERSON, FARABOW,
    GARRETT & DUNNER, LLP
  271 17th Street NW, Suite 1400
  Atlanta, GA 30363
  (404) 653-6565

  Dated: March 16, 2020
Case 1:17-cv-00823-MN Document 374 Filed 03/16/20 Page 2 of 5 PageID #: 5348




I.       INTRODUCTION

         While Biogen did not oppose Defendants’ motion (D.I. 372) seeking leave to file their

Reply to Biogen’s Responsive Post-Trial Brief (D.I. 372-1 Ex. A (“DEF Reply”)), Biogen disputes

Defendants’ arguments and files this response.

         Defendants bore the burden of proving their invalidity defenses, including their written

description defense, by clear and convincing evidence. Because each patent claim is separately

patentable, that clear and convincing evidence burden applies to each of the asserted patent claims.

Defendants broadly asserted their invalidity defenses as to the asserted claims taken as a whole

and failed to separately demonstrate the invalidity of any of the claims. Simply put, Defendants

failed to provide proof of alleged invalidity on a claim by claim basis and cannot now fill that hole.

(See Tr. 907:20-908:4.)

         Having made this strategic decision, Defendants have no cause to protest that Biogen has

pointed out that their generalized arguments do not account for the variations in the asserted claims,

including independent Claim 11. Defendants are mistaken that Biogen somehow conceded that

the asserted claims are the same and thus Defendants arguments of estoppel and waiver are without

merit.

II.      ARGUMENT

         Defendants point to two instances in the record that they contend show that Biogen

allegedly admitted a “consistent” position reflecting a “mutual understanding” that the asserted

claims are all the same and all include a “therapeutically effective” limitation. (DEF Reply at 1-

2.) Neither instance supports Defendants’ erroneous position.

         First, Defendants’ citation to Biogen’s counsel’s response to the Court’s questioning during

closing argument does not support their position. (DEF Reply at 2 citing Tr. 910:11-911:22.)

Biogen did not state that all the asserted claims, including independent Claim 11, should be treated

                                                  1
Case 1:17-cv-00823-MN Document 374 Filed 03/16/20 Page 3 of 5 PageID #: 5349




the same with respect to Defendants’ defenses. Rather, Biogen’s counsel was responding to the

Court’s questioning about dependent claims: “is there anything in the dependent claims that you

would assert renders them separately patentable?” (Tr. 910:16-18.) Biogen’s counsel responded

that the dependent claims would rise and fall together with the corresponding independent claim

with respect to written description, because the dependent claim elements were not disputed by

Defendants in their written description argument. (Tr. 910:15-911:17.) Thus, counsel for Biogen

did not, as defendants suggest, indicate that all independent claims rise and fall together and

therefore can be treated the same with respect to written description. Biogen’s counsel also noted

that additional limitations in the dependent claims must be considered in assessing Defendant’s

prior art obviousness and anticipation defenses. (Tr. 911:1-17.) Counsel for Biogen then reiterated

that Defendants bear the burden of proving invalidity as to all claim limitations. (Tr. 911:7-17.)

       Regarding the Court’s question “The claims, though, do say that in addition to it being the

480 milligram dose, that it has to be therapeutically effective. Right? Do you need to have a

description in the patent of 480 being therapeutically effective?” (Tr. 926:24-927:3), Biogen’s

counsel responded as follows:

       It depends on what you meant by that question, Your Honor. We believe there is a
       description, it says a therapeutically effective amount to treat the MS characteristics
       and then defines what that amount is. We do not -- there is no requirement that you
       therefore go beyond that and then actually show that it was effective doing clinical
       trials showing testing that it actually worked in your patent.

(Tr. 927:4-11.) Counsel thus noted that the answer was dependent on what was meant by the

question and then addressed the disclosures in the patent specification directed to therapeutic

efficacy (a limitation in asserted independent Claims 1 and 15). (Tr. 927:4-11.)

       To be clear, Biogen contends that the patent specification adequately describes the

therapeutic efficacy limitation recited in asserted independent Claims 1 and 15. (D.I. 359 at PDF



                                                 2
Case 1:17-cv-00823-MN Document 374 Filed 03/16/20 Page 4 of 5 PageID #: 5350




pages 15-17 of 39, Biogen’s Responsive Post-Trial Brief at pp. 7-9 (discussing support for the

therapeutic efficacy limitation).) Claim 11 does not recite a therapeutic efficacy limitation, but

even if such a limitation were to be read into the claim as Defendants argue, such a limitation is

adequately described.

        Second, Biogen’s interrogatory response relating to the legal issues of obviousness and

anticipation also does not support Defendants’ argument. This interrogatory response does not

include any statement that “all asserted claims of the ’514 patent require a ‘therapeutically

effective’ dose” as Defendants contend, and in the full context of the response it is apparent this

was not the intent of the response. Rather, this response rebutted specific arguments that

Defendants advanced in support of their anticipation defense based on the WO ’342 patent

application. In doing so, Biogen first disputed that the WO ’342 reference “disclose[s] a daily

dose of 480 mg/day to treat MS.” (DEF Reply Ex. B at 15.) Then, as a further response, Biogen

disputed that the WO ’342 reference discloses other elements “include[d]” in the ’514 patent

claims. (Id.) Biogen never argued or suggested that all asserted claims contain a therapeutic

efficacy limitation. There is likewise no such argument or statement in the pretrial submissions

Defendants cite, DEF Reply at 1, which again relate to elements included in certain claims. The

section of Biogen’s Responsive Post-Trial Brief that responds to Defendants’ argument that the

prior art taught a “range of effective doses” (cited at DEF Reply at 2), similarly does not indicate

Biogen agrees that all asserted claims contain a therapeutic efficacy limitation. (D.I. 359 at PDF

page 35 of 39, Biogen’s Responsive Post-Trial Brief at pp. 27-28.)

       Finally, Defendants’ assertion that judicial estoppel applies is misplaced. As the Third

Circuit has explained, judicial estoppel is an “extraordinary remedy” and “[i]is not meant to be a

technical defense for litigants seeking to derail potentially meritorious claims . . . .” Ryan



                                                 3
Case 1:17-cv-00823-MN Document 374 Filed 03/16/20 Page 5 of 5 PageID #: 5351




Operations G.P. v. Santiam-Midwest Lumber Co., 81 F.3d 355, 365 (3d Cir. 1996). Unlike a party

against whom judicial estoppel might apply, Defendants have not shown and cannot show that

Biogen took irreconcilably inconsistent positions concerning claim scope or “therapeutic efficacy”

much less changed its position in bad faith, both of which are prerequisites for judicial estoppel.

Krystal Cadillac-Oldsmobile GMC Truck, Inc. v. GMC, 337 F.3d 314, 319-320 (3d Cir. 2003).

III.   CONCLUSION

       Defendants’ arguments are simply incorrect. Biogen did not concede that Claim 11

contains a therapeutic efficacy limitation. Thus, Defendants’ arguments regarding alleged waiver

and judicial estoppel are irrelevant.


                                                    ASHBY & GEDDES

 Of Counsel:                                        /s/ Andrew C. Mayo
                                                    ____________________________
 James B. Monroe                                    Steven J. Balick (#2114)
 Eric J. Fues                                       Andrew C. Mayo (#5207)
 Laura P. Masurovsky                                500 Delaware Avenue, 8th Floor
 Paul W. Browning                                   P.O. Box 1150
 Li Feng                                            Wilmington, Delaware 19899
 Andrew E. Renison                                  (302) 654-1888
 John E. Nappi                                      sbalick@ashbygeddes.com
 Jeanette M. Roorda                                 amayo@ashbygeddes.com
 Aaron G. Clay
 FINNEGAN, HENDERSON, FARABOW,                      Attorneys for Plaintiffs
   GARRETT & DUNNER, LLP
 901 New York Ave., N.W.
 Washington, D.C. 20001
 (202) 408-4000

 Megan L. Meyers
 FINNEGAN, HENDERSON, FARABOW,
   GARRETT & DUNNER, LLP
 271 17th Street NW, Suite 1400
 Atlanta, GA 30363
 (404) 653-6565

 Dated: March 16, 2020


                                                4
